Case 0:17-cv-62160-BSS Document 152 Entered on FLSD Docket 01/03/2019 Page 1 of 2
                Case: 18-14865 Date Filed: 01/03/2019 Page: 1 of 2

                                                                                                               AP
                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT                                 Jan 3, 2019
                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303                                MIAMI

  David J. Smith                                                                       For rules and forms visit
  Clerk of Court                                                                       www.ca11.uscourts.gov


                                            January 03, 2019

   Steven M. Larimore
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 18-14865-EE
   Case Style: Cornelius Caruso v. Titan List and Mailing Service, et al
   District Court Docket No: 0:17-cv-62160-BSS

   The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
   referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4. Pursuant to 11th
   Cir. R. 42-2(c) and 42-3(c), when an appellant fails to timely file or correct a brief or appendix,
   the appeal shall be treated as dismissed on the first business day following the due date. This
   appeal was treated as dismissed on January 2, 2019.

   Counsel and pro se parties are advised that pursuant to Fed. R. App. P. 25(a)(2)(A), a motion to
   set aside the dismissal and remedy the default "is not timely unless the clerk receives the papers
   within the time fixed for filing."

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Elora Jackson/clw, EE
   Phone #: (404) 335-6173

   Enclosure(s)
Case 0:17-cv-62160-BSS Document 152 Entered on FLSD Docket 01/03/2019 Page 2 of 2
                Case: 18-14865 Date Filed: 01/03/2019 Page: 2 of 2


                          IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE ELEVENTH CIRCUIT

                                            ______________

                                           No. 18-14865-EE
                                           ______________

   CORNELIUS ROBERT CARUSO,

                                                      Plaintiff - Appellee,

   versus

   TITAN LIST AND MAILING SERVICES, INC.,
   c/o Joan Piantadosi, Reg. Agent
   1020 NW 6th Street
   Bay D
   Deerfield Beach, FL 33442,
   JOAN PIANTADOSI,

                                               Defendants - Appellants.
                         __________________________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                         __________________________________________

   ENTRY OF DISMISSAL: Pursuant to the 11th Cir. R. 42-2(c), this appeal is hereby
   DISMISSED for want of prosecution because the appellants Joan Piantadosi and Titan List and
   Mailing Services, Inc. have failed to file an appellants' brief within the time fixed by the rules,
   effective January 3, 2019.

                                          DAVID J. SMITH
                               Clerk of Court of the United States Court
                                  of Appeals for the Eleventh Circuit

                                 by: Elora Jackson, EE, Deputy Clerk

                                                              FOR THE COURT - BY DIRECTION
